DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDShave been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may notcomply with applicants' duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 1338.
Due to the large number of references, all foreign patent documents and non- patent literature documents were assumed to have been submitted. 

Election/Restrictions
Applicant's election with traverse of species 1b (fig 9b), 2a (fig 10a), and 3a (fig 3-10) in the reply filed on 04/25/22 is acknowledged.  The traversal is not made on any ground(s) and is thus not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-4, 7-8, 16-17, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/25/22.

Drawings
The drawings are objected to because many of the drawings appear to be photos which were photocopied, and difficult to read and discern parts thereof. For example, Figures 1-3 and 12a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because items “18” and “22” both are drawn towards “elongate members”, “members”, and “associated members”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “frame” of the ring the “claw portion disposed opposite the first and second intersections”, the “first elongate member extended between the respective claw portion and the respective first intersection”, the “second alignment member”, the “metallic band” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate “braided members”, “members”, “elongate members”, “braided elongate members”, “associated members”. Additionally, reference character “18” has been used to designate “members”, “elongate members”, and “associated members”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 19.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 13-14 are objected to because of the following informalities:  
Claim 13 is objected to for claiming “forming, by the first intersection, a V-shape, a U-shape, or an elliptical curve”.  For the purposes of examination this will be understood as “wherein the first intersection has a V-shape, a U-shape, or an elliptical curve shape”. 
Claim 14 is objected for claiming “joining ends elongate members” which appears to be missing a word.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 9-15, 18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming the second section is “opposite the first intersection” since it is unclear what this means. For example, is it opposite the first intersection across the circumference of the stent? or oppositely oriented? The drawings don’t appear to show the second intersection being “opposite” the first intersection in any way, and the specification only appears to recite this claim limitation verbatim without giving any further clarification, making this limitation unclear.
Further, the claim states that there is a “claw portion disposed opposite the first and second intersections”. This is indefinite for the same reasons as above: it isn’t clear what it means for the claw portion to be disposed opposite the two intersections, particularly when the figures (and also in particular the elected figures) would appear to show the “claw portion” being co-located with the first intersection (see Figure 10a first intersection 31 and claw portion 17, which as the Examiner can best understand originates at 31). 
Further, the claim is unclear for claiming that the claw portion is connected to the inner portion of the stent body by interlacing “a first elongate member extended between the respective claw portion and the respective first intersection”. Since the elongate member 18 (Figure 10a) is apparently part of the claw portion 17 (at least, as is shown by the drawings), it isn’t clear how the claw portion 17 is connected to the stent body by interlacing a “first elongate member” extending between the claw portion 17 and first intersection 31. As the drawings show, the claw portion originates at intersection 31, and if there is any elongate member (e.g. item 18) it would appear to actually be a part of the claw portion 17. However, the claim indicates the claw and elongate member are distinct elements. The claim language does not appear to accurately describe what the figures show or the specification describes, making this unclear. 
Further, the claim refers to “the intersections”, but there are multiple intersections which have been referred to within the claims. For the purposes of examination, “the intersections” will be understood to refer to ‘the first intersection and the second intersection” (although clarification is required). However, these first and second “intersections” have already described as being “opposite” one another. It is accordingly unclear how there is a locking mechanism “opposite” both of these intersections, since opposite one intersection would inherently be at the other intersection.  The drawings do not help distinguish what this means, since the locking mechanism 40, first intersection 31, and second intersection 32 do not appear to be opposite one another in any way. 
Further, the claim refers to a “second alignment member” being “substantially” aligned with the first elongate member. While it isn’t exactly clear what the second alignment member is (since this isn’t in the drawings), it is presumed to refer to the parallel elongate member 18 forming the claw 17 shown in the figures (clarification however is required). This isn’t certain however, since the specification actually refers to a “plurality of aligned elongate members” as well as “first and second elongate members”. The claim also later refers to “the first and second elongate members”, which further muddies the claim. 
Additionally, the specification doesn’t make it clear what it means for the first elongate member and the second alignment member to be “substantially aligned”. For example, are they aligned, or are they skewed/not aligned? The specification hasn’t provided any guidelines with regards to what constitutes “aligned” vs. not aligned, or “substantially” aligned. Without this, the boundaries of the claim cannot be determined.
Claim 6 is indefinite for referring to “the end of the braided stent body opposite the distal or proximal end of the braided stent body” with improper antecedent basis. This phrase is additionally unclear, since it would appear to the Examiner than an end opposite the proximal end would simply be the distal end, and the end opposite the distal end would simply be the proximal end. Since both of these have been defined in claim 5, from which this depends, it is unclear what this additional “end” of the braided stent body is and where it is in relation to the already claimed proximal and distal ends. 
Additionally, the claim refers to “connecting at least one of the expansion rings”, when claim 5 from which this depends, has already established that “at least one of the expansion rings” is connected to a proximal or distal end. It is unclear whether this is the same or different from the “at least one expansion ring” claimed in claim 5, and if it is the same ring, it isn’t clear from the drawings or specification how the same ring is connected to two ends of the stent (at least, until it is unclear what the “end of the braided stent body opposite” the proximal/distal end is.
For the purposes of examination, the Examiner will interpret this claim as meaning “connecting a second of the at least one expansion rings to the other of the distal or proximal end”.  
Claim 9 is indefinite for claiming “translating the braided members in the vessel independently from each expansion ring” since it isn’t clear first what “the vessel” is referring to, and second since it isn’t clear what it means to translate the braided members. Translate is defined by Merriam-Webster as follows:

    PNG
    media_image1.png
    828
    770
    media_image1.png
    Greyscale

The only interpretation that makes somewhat sense would be bear/remove/change from one plate/state/form/appearance to another, but this doesn’t make sense in the context of the claims, which appear to be referring to a method of manufacture of a stent assembly. For example, translating (e.g. moving) the braided members in a vessel independently from each expansion ring, might be drawn towards a method of manufacture (e.g. the braids are moved left and right for some reason), or possibly towards a method of deployment of the stent (e.g. the braided members are moved through a vessel of some kind independently of the expansion ring), or some other meaning. The specification doesn’t elaborate on what this means, since it only states the same words verbatim. 
Claim 11 is indefinite for referring to “the expansion ring” when multiple expansion rings are claimed, making it unclear which expansion ring is being referred to. 
The claim also refers to “the first and second elongate members” again when it isn’t clear what the second elongate member is.  
It is likewise still not clear what it means for the elongate members to be connected to the stent body “opposite the first intersection” (see explanation in the rejections above with regards to the term “opposite” not being clear). 
Claim 14 is indefinite for also referring to “elongate members” since it isn’t clear which of the members (elongate/alignment) are actually being referred to. Further, it is unclear whether the end of the elongate members are being joined “opposite the first intersection” or whether the “elongate members opposite the first intersection” are being joined “through a metallic band”. 
Claim 15 is indefinite for the same reasons as claim 1 above.
Claim 20 is indefinite for the same reasons as claim 9 above. 
Remaining claims are indefinite for depending on an indefinite claim.

Prior Art
The Examiner notes that without 112 rejections being clarified, the application of prior art is too difficult due to the difference between the claimed invention and that which is shown/described in the drawings/specification. 
However, the Examiner refers to the prior art and rejection from the parent application, 16/234270 to Lorenzo (US 20140277376) and Song (US 5330500) as the most relevant prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        05/12/22